DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Preliminary Amendment filed November 25, 2019 has been entered and considered with the Office Actin below.

Drawings
The drawings were received on November 25, 2019.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 11-16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3:  It is unclear in what portion of the method or where in the method the clause “comprising extending the wellbore…” beginning in line 3 belongs.  In other words, what is “comprising”?

Regarding claim 5:  Claim 5 is considered merely purported merits or a recited benefit of previously claimed elements and method steps.  As such, it does not further limit claim 4 and is considered indefinite as it is unclear what is being added to the limitations of claim 4.

Regarding claim 11:  It is unclear if the “using a drill bit and mud motor having a bend angle” is part of the “extending” step or a separate step.

Regarding claims 12, 14, 16:  These claims are rejected due to their dependence on claim 11.

Regarding claim 13:  It is unclear if the “using a drill bit and mud motor having a bend angle” is part of the “extending” step or a separate step.

Regarding claim 15:  Claim 15 is considered merely purported merits or a recited benefit of previously claimed elements and method steps.  As such, it does not further limit claim 12 and is considered indefinite as it is unclear what is being added to the limitations of claim 12.

Regarding claim 20:  The “cutting structure” in line 3 is not linked to any other feature, such as the reamer, and thus it is unclear if it is the reamer or a separate cutting feature that is being referred to.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 8-12, 15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Underwood et al. (US 2007/0163810, Underwood)).

Regarding claims 1 and 11:  Underwood discloses a method Fig 7, 8, comprising: 
extending a wellbore 402 using a drill bit 706;
enlarging a diameter of the wellbore using a first tool 708 – Fig 7; and 
laterally offsetting a second tool 714 in the enlarged diameter wellbore Fig 7; 
Fig 7; and 
wherein a bend angle A (see reproduction of Figure 7 below) is defined between a central axis of the second tool and a central axis of the drill bit Fig 7.

[AltContent: arrow][AltContent: textbox (B)][AltContent: arrow][AltContent: textbox (A)][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    705
    256
    media_image1.png
    Greyscale


Regarding claim 2:  Wherein extending the wellbore using the drill bit, enlarging the diameter of the wellbore, and laterally offsetting the second tool in the enlarged diameter wellbore occur simultaneously to drill a first curved B (see reproduction of Figure 7 above) section that has a first dogleg severity Fig 7.

Regarding claim 4:  Wherein laterally offsetting the second tool in the enlarged diameter occurs while the second tool and the drill bit are rotated to drill a straight section of the wellbore Fig 8.

Regarding claims 5 and 15:  Wherein laterally offsetting the second tool in the enlarged diameter wellbore reduces stresses exerted on the drill bit, the first tool, and the second tool when the second tool and the drill bit are rotated to drill the straight section of the wellbore.  
While the reduction of stresses is not disclosed, “[w]hen the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP 2112.01.

Regarding claims 8 and 11:  Wherein the first tool is a reamer [0047] and enlarging the diameter of the wellbore comprises activating the reamer [0045], [0046] – reamer is selectively extendable and retractable, i.e. can be activated and deactivated.

Regarding claim 9:  The method further comprising deactivating the reamer [0045], [0046] – reamer is selectively extendable and retractable, i.e. can be activated and deactivated.

Regarding claims 10 and 11:  Wherein the second tool is a mud motor [0047] or a rotary steerable system [0047].

Regarding claim 12:  The method further comprising laterally offsetting the mud motor in the enlarged diameter wellbore Fig 7.

Regarding claim 17:  Underwood discloses a point-the-bit bottom hole assembly 900, comprising: 
a drill bit 906;
a mud motor 914 – [0049] operably coupled to the drill bit; and
a reamer 908 (408) positioned between at least a portion of the mud motor and at least a portion of the drill bit Fig 9.

Regarding claim 18:  Wherein the mud motor defines a bend angle A (see reproduction of Figure 7 above).

Regarding claim 19:  Wherein the reamer is a multi-actuation reamer 408 – [0043].

Regarding claim 20:  Wherein the reamer is movable between a first configuration retracted – [0043] and a second configuration extended – [0043]; 
wherein, when in the first configuration, a cutting structure 422 (442, 444) that is capable of extending radially in a direction perpendicular to a longitudinal axis of the reamer is retracted [0047], Fig 4, Fig 9;
wherein, when in the second configuration, the cutting structure is radially extended to form an outermost diameter of the reamer Fig 4, 9; and 
wherein, when in the second configuration, the outermost diameter of the reamer is greater than an outer diameter of the drill bit Fig 4, 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Underwood in view of WO 2011/096964 A1 (Cheng).

Underwood discloses a system for directional drilling using a drill bit and a selectively actuatable reamer [0045], [0046] however fails to disclose that the method of using the system specifically involves creating a second curved section of the wellbore having a second dogleg severity that is greater than the first dogleg severity and extending the wellbore using the drill bit such that the wellbore has an original diameter while simultaneously laterally offsetting the second tool in the original diameter wellbore.
Cheng discloses a method for directional drilling Fig 5, 6.  This method involves determining target points in the earth that the well passes through or near and defining a well path to avoid or hit said target points [0021]-[0036].  This results is a well path that can include multiple curved sections, or doglegs, with some having a higher radius of curvature or dogleg severity than others.  This is shown in Figures 1, 3, and 4B.  The method also allows the user to obtain or control dogleg severity [0020], [0025], [0026], [0029].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Underwood to use the method of Cheng to control the directional drilling system of Underwood in order to have been able to obtain optimal drilling configurations while minimizing cost and maximizing reservoir productivity [0020].  This would have achieved the predictable 

Underwood, as modified, discloses all of the limitations of the above claim(s) except for the second dogleg severity being greater than the first.  
However, Cheng does recognize that the determined well trajectory path is based, at least in part, on a needed dogleg angle to reach and/or avoid downhole targets [0025].  
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Underwood so that the dogleg severity of one curved section was greater than another if such an angle was needed to reach and/or avoid a downhole target as taught by Cheng and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  

Underwood, as modified, discloses all of the limitations of the above claim(s) except for extending the wellbore using the drill bit such that the wellbore has an original diameter while simultaneously laterally offsetting the second tool in the original diameter wellbore.  However, as noted above, the reamer of Underwood is selectively actuated when reaming of the wellbore is needed [0045], [0046].  In other words, there would be portions of the wellbore and points in the process where the wellbore is only being drilled by the drill bit and thus has an “original diameter”.  And, as shown in Figures 7 and 8 of Underwood, the second tool 714 naturally assumes an offset position in either a curved or straight wellbore.  As such, it would have been considered obvious to one of ordinary [0048].

Claims 7, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Underwood.

Regarding claim 7:  Underwood discloses that when the second tool 714 is laterally offset in the enlarged diameter wellbore the second tool is laterally offset from the center of the wellbore Fig 7, 8.  Underwood also the use of a selectively actuatable reamer [0045], [0046] that is actuated when reaming of the wellbore is needed [0045], [0046].  In other words, there would be portions of the wellbore and points in the process where the wellbore is only being drilled by the drill bit and thus has an “original diameter”.  And, as shown in Figures 7 and 8 of Underwood, the second tool 714 naturally assumes an offset position in either a curved or straight wellbore.
Underwood fails to disclose that the second tool is offset by a first distance when in a wellbore that has an original diameter and offset by a second distance, greater than the first, when the second tool is in a wellbore of an enlarged diameter.
However, as the portions of the wellbore with an enlarged diameter would naturally be larger or wider than that of the portions of the wellbore with an original diameter, it would have been considered obvious to one of ordinary skill in the art, before 

Regarding claim 13:  Underwood discloses a system for directional drilling using a drill bit and a selectively actuatable reamer [0045], [0046].  Underwood also the use of a selectively actuatable reamer [0045], [0046] that is actuated when reaming of the wellbore is needed [0045], [0046].  In other words, there would be portions of the wellbore and points in the process where the wellbore is only being drilled by the drill bit and thus has an “original diameter”. 
Underwood fails to disclose laterally offsetting the mud motor in the original diameter wellbore.  
However, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the mud motor would have been laterally offset at all times during the drilling process including when the wellbore is only being drilled by the drill bit.  This would have achieved the predictable result allowing the bending moments generated by the bent housing to be absorbed [0048].

Regarding claim 14:  Underwood discloses that the extending the wellbore using the drill bit and the mud motor, enlarging the diameter of the wellbore, and laterally offsetting the mud motor in the enlarged diameter wellbore, occur simultaneously during rotational drilling of a straight section of the wellbore Fig 8 of Underwood; and
Fig 7, 8, [0047], [0048] of Underwood.  
It is noted that the drilling of the portions of the wellbore that are of the original diameter during the steering of the drill bit is not specifically disclosed however the intended purpose of the method and system of Underwood is directional drilling, i.e. steering of the drill bit.  As such, the drill bit would have been considered to be being steered at all times even when a straight section is being drilled.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029.  The examiner can normally be reached on Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
5/12/2021